IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                     §
PETITION OF STEVEN A.                    § No. 228, 2015
McLEOD FOR A WRIT                        §
OF PROHIBITION                           §

                           Submitted: May 26, 2015
                           Decided:   July 15, 2015

Before HOLLAND, VALIHURA, and SEITZ, Justices.

                                  ORDER

         This 15th day of July 2015, upon consideration of the petition of Steven A.

McLeod for an extraordinary writ of prohibition, it appears to the Court that:

         (1)   The petitioner, Steven A. McLeod, seeks to invoke the original

jurisdiction of this Court, pursuant to Supreme Court Rule 43, to issue a writ of

prohibition precluding the trial judge from presiding over a civil case filed by the

petitioner in the Superior Court. The defendant in the case below, Hughey F.

McLeod, filed a response to Steven McLeod’s petition and moved to dismiss the

petition. After careful review, we find that Steven McLeod’s petition manifestly

fails to invoke this Court’s original jurisdiction. Accordingly, the petition must be

dismissed.

         (2)   This petition arises from a case currently pending in the Superior

Court.     In a motion filed on December 13, 2013, Steven McLeod asked the

President Judge of the Superior Court to re-assign the case to another Superior
Court judge under Superior Court Civil Rule 40(a) because the trial judge had not

ruled on multiple motions he had filed. On April 15, 2014, Steven McLeod filed a

motion to disqualify the trial judge. Steven McLeod claimed that disqualification

was necessary because, among other things, the trial judge had not ruled on

pending motions, had entered orders with typographical errors, and did not send an

order to his classification officer as requested, resulting in his inability to

participate telephonically in a court hearing.1

         (3)     In a letter dated April 17, 2014, the trial judge informed Steven

McLeod that she had received his motion to disqualify and forwarded it to the

President Judge because it was similar to the motion for re-assignment pending

before the President Judge.            The President Judge denied the motion for re-

assignment on May 29, 2014.

         (4)     On May 5, 2014, Steven McLeod filed a petition in this Court for a

writ of prohibition precluding the trial judge from presiding over his Superior

Court case or a writ of mandamus disqualifying the trial judge.          This Court

dismissed the petition on June 25, 2014 because Steven McLeod had an adequate

and complete remedy at law—a decision on the pending motion to disqualify could




1
    Steven McLeod is incarcerated in Florida.



                                                2
be reviewed on a timely appeal.2 We noted that the trial judge must rule on the

motion to disqualify.3

          (5)     On May 5, 2015, Steven McLeod filed another petition in this Court

for a writ of prohibition to disqualify the trial judge from hearing his case. In this

petition, McLeod claims he is entitled to a writ of prohibition because the trial

judge failed to rule on his April 2014 motion to disqualify and failed to mail copies

of certain court rulings to him. In a letter dated May 18, 2015, the trial judge

informed this Court that she had not decided the April 2014 motion to disqualify

due to an oversight and expected to issue a decision within ten business days. On

May 26, 2015, Hughey McLeod filed an answer and motion to dismiss Steven

McLeod’s petition for a writ of prohibition. The trial judge issued a decision

denying Steven McLeod’s motion to disqualify on May 28, 2015.

          (6)     This Court “has original jurisdiction to issue a writ of prohibition not

only to prevent a lower court from exceeding the limits of its jurisdiction, but to

restrain an individual judge from proceeding in a case in which the judge is clearly

disqualified by reason of personal interest, bias or prejudice.”4 “When this Court's

original jurisdiction to issue an extraordinary writ is invoked, the burden is upon

2
    In re McLeod, 2014 WL 2927411, at *1 (Del. June 25, 2014).
3
    Id. at n.4.
4
    In re Witrock, 649 A.2d 1053, 1054 (Del. 1994).



                                                 3
the petitioner to demonstrate a clear entitlement to that relief.”5        A writ of

prohibition is not a substitute for an appeal and will be denied if the petitioner has

an adequate and complete remedy at law.6

          (7)   Steven McLeod has not demonstrated clear entitlement to a writ of

prohibition. The trial judge has ruled on the motion to disqualify. As to Steven

McLeod’s contention that the trial judge failed to mail him copies of certain

rulings, the Superior Court docket reflects that multiple rulings were mailed to

Steven McLeod in April 2015 when it was not clear if all of those rulings had been

mailed previously. The trial judge also gave Steven McLeod additional time to

identify a specific causation expert and the content of that expert’s testimony in

light of Steven McLeod’s contention that he had not received the decision

reflecting that ruling.

          (8)   Moreover, Steven McLeod has an adequate and complete remedy at

law. The trial judge’s decision denying Steven McLeod’s motion to disqualify can

be reviewed on a timely appeal of a final judgment in the Superior Court case.

Steven McLeod’s petition for a writ of prohibition must be dismissed.




5
    Id.
6
    Id.



                                          4
     NOW, THEREFORE, IT IS ORDERED that the petition for a writ of

prohibition is DISMISSED.

                              BY THE COURT:


                              /s/ Karen L. Valihura
                                     Justice




                                5